Mr. JUSTICE ALLOY, dissenting: I respectfully dissent from the majority decision in this cause. I agree that the decision of the trial court as to plaintiff Edythe Morrison should be affirmed, but I believe that the decision of the trial court as to plaintiff Raymond Riopel should be reversed. As indicated in the majority opinion, personnel matters relating to the library were the subject of the Personnel Code to which reference has been made. The Personnel Code simply provides for tenure and defines it as the right of holding a position following a satisfactory completion of 3 months’ probationary period, and carries with it the assurance of continuous and permanent employment, as long as the employee performs his duties satisfactorily and “in accordance with the aims and objective of the Board of Trustees.” It is recognized that there is no vested interest in the job as such which would require that the Library Board continue to be obligated to a particular employee, if the job was abolished or if the activities of the Library Board involving the job in question were terminated. Not even the attorney for plaintiffs contended in any manner that there was a right or benefit accruing from the Personnel Code, as to tenure, which would involve anything analogous to “seniority” in any respect. We are, therefore, not concerned with the question of retaining an individual on the basis of seniority in the job, other than the specific job being performed by the individual prior to dismissal. It is also apparent from the Personnel Code that the policies outlined there were not intended to be complete in all respects as statements of policy regarding termination of employment, since no provision is made for a situation where lack of sufficient funds would cause discontinuance of the operation of the library, or a portion of its activity, or of its function as it might be required to be restructured for budgetary reasons. As a consequence, it is obvious that employees could not be discharged only for cause, as outlined, but may also be terminated if budgetary matters relating to the library were of such character that the particular job is no longer maintained in the library. This, of course, must be based on good faith and not on arbitrary or capricious action. I agree that, on the basis of the record, there is no indication that another employee who was retained, a Ms. Carter, was required to undertake responsibilities that Edythe Morrison was not capable of discharging. I, therefore, agree that the replacement of plaintiff Morrison by Terry Carter was not proper under the Personnel Code, as found by the trial court. The situation as to plaintiff Riopel, however, presents a different problem. The testimony of Ms. Kuzel, the director of the library, discloses that the individual employed to replace plaintiff Riopel was employed to perform duties which Mr. Riopel was not qualified to do, namely, artwork. A Ralph Segura was employed to perform those duties, which involved not only duties which Riopel had been doing but also required him, as part of his new job, to assist the head of the combined department with artwork. Additionally, according to the testimony of Ms. Kuzel, Mr. Riopel indicated to Ms. Kuzel that, as she had supposed, he would not be interested in taking the position that Mr. Segura was hired for, i.e., as a technician, a position on a level paying less than Mr. Riopel’s paraprofessional position. It, therefore, is shown by the record that Mr. Riopel declined to take, or at least to request that he be given the position which replaced his position as Film Librarian. The record shows that Mr. Riopel was not able to do art work, and that he would not want to be considered for the technician’s position, and that Ms. Kuzel testified that Mr. Riopel had agreed he would not be interested in taking the technician’s position, principally because of the reduced pay. The decision of what to do to reduce the budget of the library to a level acceptable to the Moline City Council was a discretionary decision to be made by the Library Board. In absence of arbitrary and capricious action by the Board, that decision should not be subject to interference by the court. The action of the Library Board in choosing the alternative which resulted in termination of the position of Riopel was not arbitrary or capricious. The termination of employment in the library due to budget necessities, as shown by the record, was obviously not in violation of the rights of employees under the Personnel Code. While I agree that the termination of Edythe Morrison could be considered arbitrary and capricious in view of the fact that she had been in the library for over 8 years and her replacement was only with the library a few days at most, and was neither more qualified than plaintiff Morrison nor could she do or perform any additional duties for which Morrison was not qualified. As to plaintiff Riopel, however, the record shows that his replacement was assigned additional duties requiring an artistic talent, which Mr. Riopel admittedly did not have. In addition, the record shows that Mr. Riopel expressly indicated he was not interested in taking a position at a technician level doing the same duties he had been performing at a paraprofessional level. For the reasons stated, I believe that the decision of the trial court as to plaintiff Morrison should be affirmed but the decision of the trial court as to plaintiff Riopel should be reversed.